DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 7-12, in the reply filed on 04/07/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to examine both inventions together.  This is not found persuasive because as explained in restriction requirements each invention has different classification, therefore it would be a serious burden to examine both together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/07/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diagnosing amyotrophic lateral sclerosis (ALS) and Duchenne muscular dystrophy (DMD), does not reasonably provide enablement for diagnosing myasthenia gravis, progressive muscular dystrophy, myotonic muscular dystrophy, Backer muscular dystrophy, Limb Girdle muscular dystrophy, facioscapulohumeral muscular dystrophy, spinal muscular amyotrophy, muscular atrophy, spinobulbar muscular atrophy, Charcot Marie Tooth disease (CMT), Pompe disease, Canavan disease, dystonia, sacopenia, and muscular degeneration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.

Instant specification describes relationships between the expression level of miR-18b in ALS and DMD (see Examples 1-11). There is nothing in instant specification relating levels of miR-18b to diagnosis of any other disease.
There is no prior art teaching that myasthenia gravis, progressive muscular dystrophy, myotonic muscular dystrophy, Backer muscular dystrophy, Limb Girdle muscular dystrophy, facioscapulohumeral muscular dystrophy, spinal muscular amyotrophy, muscular atrophy, spinobulbar muscular atrophy, Charcot Marie Tooth disease (CMT), Pompe disease, Canavan disease, dystonia, sacopenia, and muscular degeneration can be diagnosed by measuring level of miR-18b.
The specification fails to provide guidance on diagnosing myasthenia gravis, progressive muscular dystrophy, myotonic muscular dystrophy, Backer muscular dystrophy, Limb Girdle muscular dystrophy, facioscapulohumeral muscular dystrophy, spinal muscular amyotrophy, muscular atrophy, spinobulbar muscular atrophy, Charcot Marie Tooth disease (CMT), Pompe disease, Canavan disease, dystonia, sacopenia, and muscular degeneration by measuring expression level of miR-18b.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) measurement of miR-18b expression level and comparing it to a control for the purpose of disease diagnostics. It is well known in the art that microRNAs such as miR-18b are products of nature and measuring their level in samples is routine in the art: see, for example, Roh et al (US 2013/0184331, July 2013, paragraphs [0003, 0034, 0044]). It is a law of nature that the level of miR-18b differs in some disease conditions. This judicial exception is not integrated into a practical application because 
The claim elements, either individually or as an ordered combination, do not amount to significantly more than the judicial exception. Thus, the claims are not directed to patent eligible subject matter. Therefore claims 7-12 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (35th Annual Meeting of the Korean Neurological Association, Abstract P-2-131, November 4th 2016, pages 178-179, cited from IDS).
Kim et al disclose that miR-18b is downregulated in ALS cells, which increases level of Hif1α (see Abstract). It is inherent that in order to determine that miR-18b is downregulated it is necessary to compare the level of the miRNA in diseased and normal cells. Kim et al disclose that levels of miRNAs were measured using transcriptome analysis (see Abstract). Kim et al disclose active steps of instant methods, therefore anticipating them.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roh et al (US 2013/0184331, July 2013).
Roh et al disclose diagnosing a neurodegenerative disease (see paragraph [0007]) such as ALS (see paragraph [0038]) by measuring level of miRNA by RT-PCR and comparing it to normal control (see paragraph [0044]), such miRNA can be miR-18b and/or miR-206 (see paragraph [0034]). Such sample can be a sample from a tissue (see paragraph [0056]). 

Claim(s) 7-9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashani-Sabet et al (WO 2014/047267,March 2014, cited from IDS).
Kashani-Sabet et al disclose measuring and comparing levels of miR-18b in normal and diseased cells (see paragraph [0027]), such measuring done by RT-PCR (see paragraph [0014]). Kashani-Sabet et al disclose active steps of instant methods, therefore anticipating the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635